16 So. 3d 1003 (2009)
The JUSTICE ADMINISTRATIVE COMMISSION, A State Agency, Petitioner,
v.
Susan L. STANFORD, Esq., and Joseph O. Reosti, Esq., Respondents.
No. 1D09-2360.
District Court of Appeal of Florida, First District.
August 28, 2009.
Christian D. Lake, Assistant General Counsel, Tallahassee, for Petitioner.
No appearance for Respondents.
BARFIELD, J.
The Justice Administrative Commission (JAC) petitions this court for a writ of certiorari, challenging a circuit court order compelling the JAC to process bills for payment of attorneys' fees on behalf of counsel who were appointed to represent the grandparents of a juvenile in a dependency proceeding. As indicated in Justice Administrative Commission v. Peterson, 989 So. 2d 663 (Fla. 2d DCA 2008), and reiterated in Justice Administrative Commission v. Grover, 12 So. 3d 1256 (Fla. 1st DCA 2009), the grandparents do not have a constitutional or statutory right to such *1004 counsel and there is no authority to compel the JAC to effect payment of these fees. The circuit court thus departed from the essential requirements of law as to this matter. The petition for a writ of certiorari is therefore granted, and the challenged order is quashed.
KAHN and VAN NORTWICK, JJ., concur.